UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-136167 XTREME LINK, INC. (Name of small business issuer in its charter) Nevada 20-5240593 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 21-10405 Jasper Avenue, Edmonton, Alberta, T5J 3S2, Canada (Address of principal executive offices) (709) 669-7909 Issuer’s telephone number Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X] No [] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.). $48,000 as at July 15, 2010 based on the price at which the common equity was sold State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 7,900,000 shares of common stock as at July 15, 2010 TABLE OF CONTENTS Page ITEM 1:BUSINESS 1 ITEM 1A:RISK FACTORS 2 ITEM 1 B:UNRESOLVED STAFF COMMENTS 5 ITEM 2:PROPERTY 6 ITEM 3:LEGAL PROCEEDINGS 6 ITEM 4:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5:MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES 6 ITEM 6:SELECTED FINANCIAL DATA 7 ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 7 A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 8 ITEM 9:CHANGES IN AND DISAGREEMENTS WITH ACOOUNTANTSAND FINANCIAL MATTERS 17 ITEM 9 A:CONTROLS AND PROCEDURES 17 ITEM 9 B:OTHER INFORMATION 18 ITEM 10:DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 18 ITEM 11:EXECUTIVE COMPENSATION 19 ITEM 12:SECURITY OWNERSHIP OF CERTAIN BENEIFICIAL OWNERSAND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 19 ITEM 13:CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 14:PRINCIPAL ACCOUNTANT FEES AND SERVICES 20 ITEM 15:EXHIBITS, FINANCIAL STATEMENT SCHEDULES 20 SIGNATURES 21 PART I ITEM 1:BUSINESS Forward-Looking Statements This annual report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) unless otherwise stated and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all references to “common shares” refer to the common shares in our capital stock. As used in this ANNUAL report, the terms “we”, “us”, “our” and “Xtreme” mean Xtreme Link Inc., unless otherwise indicated. Corporate Overview We are in the business of licensing, manufacturing and marketinga bicycle the drive shaft which could replace the bicycle chain. Our business strategy is to license our product to bicycle manufacturers. The manufacturers will manufacture our product under license for inclusion in their own product. In addition, we plan to outsource manufacturing of our product to third party manufacturers which production we plan to sell to bicycle manufacturers with whom we have not entered into licensing agreements and to supply the replacement market. Employees We have no employees as of the date of this annual report other than our director. Research and Development Expenditures We have not incurred any other research or development expenditures since our incorporation. Subsidiaries We do not have any subsidiaries. Patents and Trademarks We do not own, either legally or beneficially, any trademarks or patent. Reports to Security Holders We file reports and other information with the SEC. This annual report on Form 10-K, historical information about our company and other information can be inspected and copied at the Public Reference Room of the SEC located at Room 1580, treet, N.E., Washington D.C. 20549. Copies of such materials, including copies of any portion of this annual report on Form 10-K, can be obtained from the Public Reference Room of the SEC at prescribed rates. You can call the SEC at 1-800-SEC-0330 to obtain information on the operation of the Public Reference Room. Such materials may also be accessed electronically by means of the SEC’s home page on the Internet ( http://www.sec.gov ). 1 ITEM 1 A: RISK FACTORS IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL Our business plan calls for ongoing expenses in connection with the licensing, manufacturing and marketing of a bicycle drive shaft. We have not generated any revenue from operations to date. At May 31, 2010, we had cash on hand of $2,485. In addition, we expect to incur approximately $6,500 per month in business marketing and administrative expenses. At this rate, we expect that we will only be able to continue operations for two months without additional funding. We anticipate that these funds will be used for general administrative expenses and business costs relating to negotiating licensing and manufacturing agreements and marketing costs. In the ten months thereafter, we will require approximately an additional $65,000 for additional marketing and administrative expenses. We will not be able implement our business plan without obtaining additional financing. If this financing is not available or obtainable, investors may lose a substantial portion or all of their investment. If adequate funds are not available to satisfy our immediate or intermediate capital requirements, we will limit our operations significantly. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. The most likely source of future funds presently available to us is through the sale of additional shares of common stock, which could result in dilution to existing shareholder. BECAUSE WE HAVE NOT YET COMMENCED BUSINESS OPERATIONS, WE FACE A HIGH RISK OF BUSINESS FAILURE We were incorporated on June 22, 2006 and to date have been involved primarily in organizational activities. We have not earned revenues as of the date and have incurred total losses of $103,647 from our incorporation to May 31, 2010. Accordingly, you cannot evaluate our business, and therefore our future prospects, due to our lack of operating history. To date, our business development activities have consisted solely of organizational activities. Potential investors should be aware of the difficulties normally encountered by development stage companies and the high rate of failure of such enterprises. In addition, there is no guarantee that we will commence business operations. Even if we do commence operations, at present, we do not know when. IF WE FAIL TO EFFECTIVELY MANAGE OUR GROWTH OUR FUTURE BUSINESS RESULTS COULD BE HARMED AND OUR MANAGERIAL AND OPERATIONAL RESOURCES MAY BE STRAINED As we proceed with the commercialization of our patent on a bicycle drive shaft, we expect to experience significant growth in the scope and complexity of our business. We will need to add staff to market our product, manage operations, handle sales and marketing efforts and perform finance and accounting functions. We will be required to hire a broad range of additional personnel in order to successfully manage our operations if we are successful in commercializing our product. This growth is likely to place a strain on our management and operational resources. The failure to develop and implement effective systems or to hire and retain sufficient personnel for the performance of all of the functions necessary to effectively service and manage our potential business, or the failure to manage growth effectively, could have a materially adverse effect on our business and financial condition. IF WE LOSE THE SERVICES OF MR. TERRY HAHN OUR SOLE DIRECTOR AND OFFICER WE MAY NOT BE ABLE TO CARRY OUT OUR PLAN OF OPERATION We will be dependent upon the services of Mr. Terry Hahn, our sole director and officer to carry out our plan of operations. The loss of the services of Mr. Hahn could have a serious effect on our ability to execute our business plan and succeed in commercializing our product. If we should lose the services of Mr. Hahn, then we would be forced to hire another person to manage our business and undertake the implementation of our plan of operations. We do not maintain any ‘key man’ insurance on Mr. Hahn. 2 AS WE HAVE NOT YET ESTABLISHED ANY SALES OF OUR PRODUCT THERE CAN BE NO ASSURANCE THAT WE WILL EVER ACHIEVE REVENUES Our plan of operation is focused on commercialization of our patent on a bicycle drive shaft. Our ability to achieve significant revenues and future profitability will depend on our ability to successfully license, manufacture and market our product. There is no assurance that we will be able to successfully develop sales of our product. We are not able to provide investors with any assurance that we will be able to operate our business successfully or that we will be able to achieve profitable operations. Potential investors should consider the difficulties normally encountered in developing and commercializing new product, and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the commercialization process that we plan to undertake. If we are unsuccessful in addressing these risks, then we will not achieve revenues and our business will most likely fail. BECAUSE MANAGEMENT HAS NO EXPERIENCE IN THE BICYCLE OR BICYCLE COMPONENT BUSINESS, OUR BUSINESS HAS A HIGHER RISK OF FAILURE Our director has no experience in the bicycle and bicycle component business.In addition, we do not have any employees with experience in this business sector.As a result, we may not be able to recognize and take advantage of product and market trends in the sector and we may be unable to accurately predict consumer demand.As well, our directors’ decisions and choices may not be well thought out and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. WE WILL DEPEND UPON A THIRD PARTY SUPPLIER FOR THE MANUFACTURE OF OUR PRODUCT AND ANY DISRUPTION FROM SUCH A SUPPLIER COULD PREVENT US FROM DELIVERING OUR PRODUCT TO OUR CUSTOMERS WITHIN REQUIRED TIMEFRAMES OR AT SCHEDULED PRICES WHICH COULD RESULT IN ORDER CANCELLATIONS AND A DECLINE IN SALES We do not have the internal ability to manufacture our own product. Accordingly, we anticipate outsourcing our manufacturing activities to third party manufacturers. There can be no assurance that third party manufacturers will be able to produce our product in the quantities we require or on a timely basis. Should we not be able to source our product in the quantities we require or on a timely basis we will either be forced to find another third party manufacturer, which may be very difficult to do, or run the risk of not responding to market demands. This could harm our customer relationships and negatively affect our operating results. WE MAY LOSE OUR COMPETITIVENESS IF WE ARE NOT ABLE TO PROTECT OUR PATENT AGAINST INFRINGEMENT AND RELATED LITIGATION MAY BE TIME CONSUMING AND COSTLY Our success and ability to compete depends to a significant degree on our patent. If any of our competitors copy or otherwise gain access to our patent or develop a similar patent, we may not be able to compete as effectively. The measures we have implemented to protect our patent are currently based upon a combination of a patent application and trade secrets. These measures, however, may not be adequate to prevent the unauthorized use of our patent. Further, the laws of foreign countries may provide inadequate protection for our patent. We may need to bring legal claims to enforce or protect our patent. Any litigation, whether successful or unsuccessful, may result in substantial costs and a diversion of our company's resources. In addition, notwithstanding our rights to our patent, other persons may bring claims against us alleging that we have infringed on their intellectual property rights or claims that our patent is not valid. Any claims against us, with or without merit, could be time consuming and costly to defend or litigate, divert our attention and resources, result in the loss of goodwill associated with our business or require us to make changes to our patent. ALL OF OUR ASSETS ARE OUTSIDE OF THE UNITED STATES AND OUR OFFICER AND DIRECTOR RESIDE OUTSIDE OF THE UNITED STATES WITH THE RESULT THAT IT MAY BE DIFFICULT FOR INVESTORS TO ENFORCE, WITHIN THE UNITED STATES, JUDGEMENTS OBTAINED AGAINTS US OR OUR OFFICER AND DIRECTOR Although we are incorporated under the laws of the State of Nevada we operate from Edmonton, Canada. Our officer and director reside outside of the United States. As a result, it may be difficult for investors to enforce judgments against usor our officer and director that are obtained in the United States in any action, including actions predicated upon civil liability provisions of federal securities laws. In addition, all of our assets are located outside of the United States, it may be difficult to enforce United States bankruptcy proceedings against us. Under bankruptcy laws in the United States, courts typically have jurisdiction over a debtor's property, wherever it is located, including property situated in other countries. Courts outside of the United States may not recognize the United States bankruptcy court's jurisdiction. Accordingly, you may have trouble administering a United States bankruptcy case involving a Nevada company as debtor with all of its property located outside the United States. Any orders or judgements of a bankruptcy court obtained by you in the United States may not be enforceable. 3 ANY ADDITIONAL FUNDING WE ARRANGE THROUGH THE SALE OF OUR COMMON STOCK WILL RESULT IN DILUTION TO EXISTING SHAREHOLDERS We must raise additional capital in order for our business plan to succeed. Our most likely source of additional capital will be through the sale of additional shares of common stock. Such stock issuances will cause stockholders' interests in our company to be diluted. Such dilution will negatively affect the value of an investor's shares. THE COSTS TO MEET OUR REPORTING AND OTHER REQUIREMENTS AS A PUBLIC COMPANY SUBJECT TO THE EXCHANGE ACT OF ’34 WILL BE SUBSTANTIAL AND MAY RESULT IN US HAVING INSUFFICIENT FUNDS TO EXPAND OUR BUSINESS OR EVEN TO MEET ROUTINE BUSINESS OBLIGATIONS As a public entity, we are subject to the reporting requirements of the Securities Exchange Act of 1934, and we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements. We estimate that these costs will range up to $20,000 per year for the next few years and will be higher if our business volume and activity increases but lower during the first year of being public because our overall business volume will be lower, and we will not yet be subject to the requirements of Section404 of the Sarbanes-Oxley Act of 2002. These obligations will reduce our ability and resources to fund other aspects of our business and may prevent us from meeting our normal business obligations. GOING CONCERN RISK The Company's ability to continue its operations and to realize its assets at their carrying values is dependent upon the continued support of its shareholders, obtaining additional financing and generating revenues sufficient to cover its operating costs. Our auditors have expressed substantial doubt about our ability to continue as a going concern.These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the financial statements. WE HAVE NOT PAID DIVIDENDS AND DO NOT FORESEE PAYING DIVIDENDS IN THE FUTUR Payment of dividends on our common stock is within the discretion of the board of directors and will depend upon our future earnings, our capital requirements, our financial condition and other relevant factors. We have no plan to declare any dividends in the foreseeable future. FOR REASONS OUTSIDE OUR CONTROL, OUR STOCK PRICE MAY BE VOLATILE The market price of our common stock, if listed, is likely to be highly volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including: · technological innovations offered by us or our competitors; · additions or departures of key personnel; · sales of our common stock; · our ability to integrate operations, technology and products; · our ability to execute our business plan; · operating results below expectations; · loss of any strategic partner or relationship; · industry developments; · economic and other external factors; and · period-to-period fluctuations in our financial results. 4 Because we have a limited operating history with no revenues to date, you may consider any one of these factors to be material. Our stock price may fluctuate widely as a result of any of the above-listed factors. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. BECAUSE OUR PRESIDENT OWNS 63.29% OF OUR OUTSTANDING COMMON STOCK, HE WILL MAKE AND CONTROL CORPORATE DECISIONS THAT MAY BE DISADVANTAGEOUS TO MINORITY SHAREHOLDERS Mr. Terry Hahn, our President and Director, owns approximately 63.29% of the outstanding shares of our common stock. Accordingly, he will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and a change in control. The interests of Mr. Hahn may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. CURRENTLY, THERE IS NO PUBLIC MARKET FOR OUR SECURITIES, AND THERE CAN BE NO ASSURANCES THAT ANY PUBLIC MARKET WILL EVER DEVELOP OR THAT OUR COMMON STOCK WILL BE QUOTED FOR TRADING A public market for our common stock may never develop. Our stock is quoted on the OTCBB. Even if we are successful in developing a public market, there may not be enough liquidity in such market to enable shareholders to sell their stock. If a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased, rendering their shares effectively worthless and resulting in a complete loss of their investment. In addition, our common stock is unlikely to be followed by any market analysts, and there may be few institutions acting as market makers for the common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Until our common stock is fully distributed and an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly. BECAUSE WE WILL BE SUBJECT TO “PENNY STOCK” RULES ON THE OTCBB, THE LEVEL OF TRADING ACTIVITY IN OUR STOCK MAY BE REDUCED Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. FINRA SALES PRACTISE REQUIREMENTS MAY ALSO LIMIT A STOCKHOLDER’S ABILITY TO BUY AND SELL OUR STOCK In addition to the "penny stock" rules described above, the Financial Industry Regulatory Authority (FINRA) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. ITEM 1 B. UNRESOLVED STAFF COMMENTS None 5 ITEM 2:PROPERTY We do not have ownership or leasehold interest in any property. Our office is located at 21-10405 Jasper Avenue Edmonton, Alberta, T5J 3S2, Canada. Our office is located in the home of our President, Mr. Terry Hahn. It contains office furniture and equipment sufficient to administer our current business. Our President, Mr. Terry Hahn, donates this office space to us. ITEM 3:LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. ITEM 4:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5: MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES Market Information Our shares of common stock were quoted on the OTC Bulletin Board during the year ended May 31, 2008. Holders of our common stock We had 30 shareholders of record as at the date of this annual report. Dividends We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers The following table is a summary of purchases made by or on behalf of our company or any "affiliated purchaser," of shares or other units of any class of the our equity securities that is registered by the issuer pursuant to section 12 of the Exchange Act. 6 Table 1 ISSUER PURCHASES OF EQUITY SECURITIES (a) (b) (c) (d) Period Total Number of Shares (or Units) Purchased Average Price Paid per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs Nil Nil Nil Nil Nil ITEM 6: SELECTED FINANCIAL DATA Not applicable. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Plan of Operations and Cash Requirements over the Next 12 Months Our plan of operation for the 12 months is to enter into negotiations with bicycle manufacturers to license our product and to identify a third party manufacturer to commence production and marketing of our product. Over the next 12 months, we anticipate spending approximately $30,000 on professional fees, administrative expenses and costs of complying with our reporting obligations and $50,000 on marketing expenses. Total expenditures over the next 12 months are expected to be approximately $80,000. Our cash reserves are not sufficient to meet our obligations for the next 12-month period. As a result, we will need to seek additional funding in the near future. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of our common stock. We may also seek to obtain short-term loans from our President, although no such arrangement has been made. At this time, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock or through a loan from our president to meet our obligations over the next 12 months. We do not have any arrangements in place for any future equity financing. If we are unable to raise the required financing, we will be delayed in conducting our business plan. Results of Operations for the Fiscal Year Ended May 31, 2010 We did not earn any revenues during the fiscal year ended May 31, 2010 or 2009. We incurred operating expenses in the amount of $34,763 for the fiscal year ended May 31, 2010 (2009 - $25,474).These operating expenses were comprised of management fees of $6,000 (2008 - $6,000), office and general expenses of $17,763 (2008 - $13,474) and rent of $6,000 (2008 - $6,000). Our net loss in fiscal 2010 was $9,289higher than in fiscal 2009 primarily due to aincrease in office and miscellaneous expenses. We have not attained profitable operations and are dependent upon obtaining financing to pursue future acquisitions.For these reasons, there is substantial doubt that we will be able to continue as a going concern. Liquidity and Capital Resources We do not have any credit facilities or other commitments for debt or equity financing.No assurances can be given that advances when needed will be available.We need funding to undertake our operations at our current level. Private capital, if sought, will be sought from private and institutional investors.To date, we have not sought any funding source and have not authorized any person or entity to seek out funding on our behalf.If a market for our shares ever develops, of which there can be no assurances, we will use shares to compensate employees/consultants and independent contractors wherever possible. 7 We will incur ongoing expenses associated with professional fees for accounting, legal, and a host of other expenses for annual reports and proxy statements.We estimate that these costs will range up to $30,000 per year for the next few years and will be higher if our business volume and activity increases but lower during the first year of being public because our overall business volume will be lower. These obligations will reduce our ability and resources to fund other aspects of our business.We hope to be able to use our status as a public company to increase our ability to use non-cash means of settling obligations and compensate certain independent contractors who provide professional services to us, although there can be no assurances that we will be successful in any of those efforts. There are no current plans to seek private investment.We do not have any current plans to raise funds through the sale of securities.We hope to be able to use our status as a public company to enable us to use non-cash means of settling obligations and compensate certain persons and/or firms providing services to us or with whom we do business, although there can be no assurances that we will be successful in any of those efforts. ITEM 7 A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA XTREME LINK, INC. (A Development Stage Company) FINANCIAL STATEMENTS 8 Report of Independent Registered Public Accounting Firm To the Shareholders of Xtreme Link, Inc. (AnDevelopment Stage Company) We have audited the accompanying balance sheets of Xtreme Link, Inc. as of May 31, 2010 and 2009 and the related statements of operations, stockholders' equity (deficit), and cash flows for the years then ended and for the period from June 22, 2006 (Inception) to May 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Xtreme Link, Inc. as of May 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended and the period from June 22, 2006 (Inception) to May 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred losses from operations which raises substantial doubt about its ability to continue as a going concern.Management's plans regarding those matters also are described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. LBB & Associates Ltd., LLP Houston, Texas July 21, 2010 9 XTREME LINK, INC. (A Development Stage Company) BALANCE SHEETS May 31, 2010 - $ - May 31, 2009 - $ - ASSETS Current assets Cash Total current assets Pending patent - Total assets LIABILITIES Current liabilities Due to related party Total current liabilities Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common stock Authorized: 75,000,000 common shares with a par value of $0.001 Issued and outstanding: 7,900,000 common shares Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) The accompanying notes are an integral part of these financial statements 10 XTREME LINK, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Year ending May 31, 2010 - $ - Year ending May 31, 2009 - $ - Period from June 22, 2006 (Inception) to May 31, 2010 - $ - Management fees Rent Administrative and general Patent impairment - Net loss ) ) ) Basic and diluted net loss per share ) ) Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements 11 XTREME LINK, INC. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM JUNE 22, 2006 (INCEPTION) TO MAY 31, 2010 Common Stock Additional Paid-in Capital Deficit Accumulated During Development Stage Total Number $
